14-4141-cv, 14-4457-cv
Binder & Binder v. Colvin

     14‐4141‐cv, 14‐4457‐cv  
     Binder & Binder v. Colvin 

 1                                UNITED STATES COURT OF APPEALS 
 2
 3                                    FOR THE SECOND CIRCUIT 
 4
 5                                         August Term, 2015 
 6
 7                (Argued: December 9, 2015                   Decided: March 21, 2016)  
 8
 9                                  Docket Nos. 14‐4141‐cv, 14‐4457‐cv  
10
11
12                                      BINDER  & BINDER, P.C., 
13
14                                          Plaintiff‐Appellant, 
15
16                                                 – v. – 
17
18    CAROLYN W. COLVIN, Acting Commissioner of the Social Security Administration, 
19
20                                          Defendant‐Appellee. 
21
22
23   Before: CALABRESI, POOLER, and LYNCH, Circuit Judges. 

24          Appeals from judgments of the United States District Court for the Eastern 

25   District of New York (Bianco, J. and Hurley, J.), respectively, Binder & Binder, P.C. v. 

26   Colvin, 55 F. Supp. 3d 439 (E.D.N.Y. 2014) and Binder & Binder, P.C. v. Colvin, No. 13 CV 

27   432 DRH, 2014 WL 6632713 (E.D.N.Y. Nov. 21, 2014), granting summary judgment for 

28   the government on the basis that sovereign immunity barred Plaintiff’s lawsuit seeking 

29   money damages from the Social Security Administration. 




                                                     1
      


 1           Binder & Binder successfully represented two different claimants in Social 

 2   Security cases, and sought fees that were not disbursed to it.  It filed the instant appeal 

 3   to challenge the conclusion of two district courts that sovereign immunity precludes its 

 4   lawsuit.  Binder & Binder argues, primarily, that the statutory language of the Social 

 5   Security Act’s fee provision waives such immunity.  We hold that 42 U.S.C. § 406(a) 

 6   does not waive the sovereign immunity of the Social Security Administration and, 

 7   therefore, AFFIRM the district courts. 

 8    

 9                                      Jeffrey L. Herzberg, Zinker & Herzberg LLP, 
10                                      Smithtown, NY, for Plaintiff‐Appellant. 
11                                       
12                                      Vincent Lapari (Varuni Nelson and Arthur Swerdloff, 
13                                      on the brief), Assistant United States Attorneys, for 
14                                      Robert L. Capers, United States Attorney for the 
15                                      Eastern District of New York, New York, NY, for 
16                                      Defendant‐Appellee. 
17    

18    

19   CALABRESI, Circuit Judge: 

20           The Social Security Act provides for successful representatives to be 

21   compensated for their services through deductions from payments that their clients are 

22   entitled to receive.  The instant cases both concern the Social Security Administration’s 

23   alleged failure to disburse attorney’s fees pursuant to this fee provision, 42 U.S.C. § 

24   406(a).    



                                                   2
      


 1              Plaintiff‐Appellant Binder & Binder (“Binder”), a law firm that represents 

 2   claimants before the Social Security Administration (“SSA”), appeals from summary 

 3   judgment in two related cases.  In both cases, Binder seeks past attorney’s fees 

 4   pertaining to its successful representation of claimants who later declared bankruptcy 

 5   and had their debts, including those to Binder, discharged by the bankruptcy courts.  

 6   When Binder sought to hold the SSA liable for the fees, the district courts below granted 

 7   summary judgment to the SSA on the basis of sovereign immunity.  Binder & Binder, 

 8   P.C. v. Colvin, 55 F. Supp. 3d 439, 446 (E.D.N.Y. 2014); Binder & Binder, P.C. v. Colvin, No. 

 9   13 CV 432 DRH, 2014 WL 6632713, at *6 (E.D.N.Y. Nov. 21, 2014).  Both courts followed 

10   two circuit courts of appeals that have explicitly held that 42 U.S.C. § 406(a) does not 

11   constitute a waiver of the SSA’s sovereign immunity, which, if not waived, precludes 

12   such lawsuits.  In re Handel, 570 F.3d 140, 145 (3d Cir. 2009); Pittman v. Sullivan, 911 F.2d 

13   42, 46 (8th Cir. 1990).  The decisions below conflict with an earlier decision, also from 

14   the Eastern District of New York, which found, instead, that 42 U.S.C. § 406(a) of the 

15   Social Security Act does waive sovereign immunity.  Binder & Binder, P.C. v. Astrue, 848 

16   F. Supp. 2d 230, 240‐45 (E.D.N.Y. 2012).1  Our court has not previously addressed this 

17   issue.  

18              We now affirm the conclusion of the two district courts in the instant cases and 

19   hold that, regardless of the SSA’s statutory duties to withhold attorney’s fees from 


     1    In that case, an appeal by the government was withdrawn. 


                                                           3
      


 1   payments to successful claimants, there is no waiver of sovereign immunity in 42 U.S.C. 

 2   § 406(a) that would permit Binder’s lawsuits for money damages.   

 3                                          BACKGROUND 


 4   Statutory Scheme 

 5          To improve access to civil counsel, the Social Security Act grants, and regulates, 

 6   attorney’s fees to representatives of successful claimants.  The relevant fee provision, 42 

 7   U.S.C. § 406, parallels other statutory schemes regulating the fees of lawyers.  See Judith 

 8   Resnik, Money Matters: Judicial Market Interventions Creating Subsidies and Awarding Fees 

 9   and Costs in Individual and Aggregate Litigation, 148 U. PA. L. REV. 2119, 2143 (2000). 

10          The instant appeals arise from two cases involving the SSA’s alleged failure to 

11   disburse statutorily approved attorney’s fees to Binder.  In both cases, Binder 

12   successfully represented claimants before the SSA who were found to be eligible for 

13   past‐due benefits.  It was, therefore, entitled to receive compensation pursuant to 42 

14   U.S.C. § 406(a), which states: 

15          [W]henever  the  Commissioner  of  Social  Security  .  .  .  makes  a 
16          determination  favorable  to  the  claimant,  the  Commissioner  shall,  if  the 
17          claimant  was  represented  by  an  attorney  in  connection  with  such  claim, 
18          fix  .  .  .  a  reasonable  fee  to  compensate  such  attorney  for  the  services 
19          performed by him in connection with such claim.  
20    
21   42 U.S.C. § 406(a)(1). 

22          Moreover, when a claimant is found to be entitled to past‐due benefits, and a fee 

23   agreement with the claimant’s representative satisfies certain statutory criteria—as 


                                                     4
      


 1   occurred in the instant cases—“the Commissioner of Social Security shall approve that 

 2   agreement at the time of the favorable determination,” 42 U.S.C. § 406(a)(2)(A)(iii), and 

 3   “shall . . . certify . . . payment out of such past‐due benefits . . . to such attorney,” 

 4    42 U.S.C. § 406(a)(4).   

 5   Facts  

 6   Binder & Binder’s Representation of Jay Scott Lerner 

 7             Binder successfully assisted Jay Scott Lerner in obtaining disability insurance 

 8   benefits from the SSA.2  Lerner applied to the SSA for disability in May 2012, and in 

 9   June of 2012, retained Binder to represent him and executed a fee agreement.  Shortly 

10   thereafter, Lerner’s application for disability was approved.  He then got a lump sum 

11   representing past‐due benefits, and started receiving prospective monthly payments.  

12   Despite the statutory language, no deduction was made and nothing was given to 

13   Binder. 

14             In October of 2013, Lerner filed a voluntary petition for relief under Chapter 7 of 

15   the Bankruptcy Code.  And, in January of 2014, the bankruptcy court ordered a 

16   discharge of Lerner’s debts—including his debt to Binder for representation fees.  After 

17   the discharge and after the SSA had (incorrectly it would seem) initially informed 

18   Binder that it was not entitled to collect a fee for its representation of Lerner, the SSA 



     2 These facts are taken from the district court decisions below, which, on motions for summary judgment, 
     cite to the Rule 56.1 statements.  For simplicity, we cite to the decisions themselves, and, where necessary, 
     the submitted appendices. 


                                                           5
      


 1   approved the fee agreement.  Because the lump sum of past‐due benefits had already 

 2   been disbursed to Lerner, the SSA notified Lerner in April of 2014 that it had 

 3   “inadvertently released” to him all past‐due benefits.  App. 111, No. 14‐4141 (emphasis 

 4   added).  

 5           Thus, although the SSA was required to withhold $6,000 (Binder’s fee) from 

 6   Lerner’s past‐due benefits, the SSA acknowledged both its failure to do so and that 

 7   Lerner owed Binder $6,000.3  But the bankruptcy court’s discharge of Lerner’s debts 

 8   precluded Binder from recovering the $6,000 from Lerner.4    

 9           In May of 2014, Binder both moved to reopen Lerner’s proceeding in bankruptcy 

10   court to challenge the debt discharge and began an action in district court seeking a 

11   judgment against the SSA for $6,000.  The bankruptcy court denied Binder’s motion to 

12   reopen Lerner’s proceeding in August of 2014.  And, after cross‐motions for summary 

13   judgment, the district judge granted summary judgment to the SSA, concluding “that 42 

14   U.S.C. § 406(a) does not waive the sovereign immunity of the SSA” “such that an 




     3 Perhaps to persuade Lerner to pay Binder the fees, the SSA further wrote:  
              [T]he  lawyer/representative  will  contact  you  for  the  payment  of  the  approved  fee  of 
              $6,000.00.  If you do not pay the lawyer/representative this approved fee, he can contact 
              us  for  payment.    We  will  proceed  to  withhold  benefits  from  you  to  the  extent  of  the 
              approved fee or the amount that should have been withheld, whichever is smaller.  
     App. 111, No. 14‐4141. 
     4 At oral argument, the SSA suggested that the bankruptcy also precluded it from fulfilling its statutory 

     recoupment duties under 42 U.S.C. § 404(a) pertaining to overpayments, and getting the $6,000 back from 
     Lerner.  As we discuss in footnote 6, however, these statutory recoupment duties need not be addressed 
     if, as we hold, the SSA is entitled to sovereign immunity. 


                                                          6
      


 1   attorney may sue the SSA to recover the amount of a certified fee from the SSA.” Binder 

 2   & Binder, 55 F. Supp. 3d at 443.  

 3    Binder & Binder’s Representation of David Walton  

 4          In the second underlying case, David Walton, a Michigan resident, entered into a 

 5   similar fee agreement with Binder in 2007.  After an only partially favorable decision by 

 6   the ALJ, the Appeals Council remanded the case to the ALJ, and in May of 2010, Walton 

 7   received a fully favorable decision.  Following multiple requests by Binder, the ALJ 

 8   authorized Binder to charge and collect its fees in October 2012.  Binder & Binder, 2014 

 9   WL 6632713, at *2. 

10          In November of 2012, Walton notified the SSA that he was entitled to the full 

11   amount of his benefits, without any fees withheld pursuant to Binder’s representation, 

12   because Walton had filed for bankruptcy in June and had listed Binder as an unsecured 

13   creditor.  Walton’s bankruptcy attorneys also sent the SSA a copy of Walton’s Notice of 

14   Bankruptcy Filing.  Id.  In January of 2013, the bankruptcy court granted Walton a 

15   discharge of the debt, which Binder did not oppose.  Shortly thereafter, the SSA 

16   disbursed just under $15,000 to Walton and notified both Walton and Binder of the 

17   payment.  The $15,000 included Binder’s fees.   

18          Binder then began a lawsuit against the SSA in district court, seeking the amount 

19   of its fee, and the SSA sent a letter to Walton stating that it would not take further action 




                                                   7
      


 1   on the issue of Binder’s fees, which was for Binder, Walton, and the bankruptcy court to 

 2   resolve.  Id.     

 3             On the SSA’s motion for summary judgment, the district court noted the 

 4   disagreement on the issue of sovereign immunity between the district court in Binder & 

 5   Binder v. Astrue, 848 F. Supp. 2d 230, 240‐45 (E.D.N.Y. 2012), and the district court in 

 6   Binder & Binder, P.C. v. Colvin, 55 F. Supp. 3d 439 (E.D.N.Y. 2014)—the Binder/Lerner 

 7   case now also before us.  Ultimately, the district court agreed “with the decision 

 8   reached in Binder & Binder, P.C. v. Colvin, that 42 U.S.C. § 406 lacks an unequivocally 

 9   expressed waiver of sovereign immunity, and, consequently, conclude[d] that Plaintiff’s 

10   action for money damages against the SSA [was] barred.”  Binder & Binder, 2014 WL 

11   6632713, at *6. 

12                                          DISCUSSION 


13             We review a district courtʹs grant of summary judgment de novo to determine 

14   whether the district court properly concluded that there was no genuine dispute as to 

15   any material fact.  See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 

16   2003). 




                                                   8
      


 1                                                     I 


 2          We hold that the Social Security Act’s fee provision, 42 U.S.C. § 406(a), does not 

 3   waive sovereign immunity and that Binder’s lawsuits for money damages are therefore 

 4   barred.  

 5          “Absent a waiver, sovereign immunity shields the Federal Government and its 

 6   agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994);  see also Adeleke v. United 

 7   States, 355 F.3d 144, 150 (2d Cir. 2004) (“It is, of course, axiomatic under the principle of 

 8   sovereign immunity that the United States may not be sued without its consent and that 

 9   the existence of consent is a prerequisite for jurisdiction.”) (internal quotation marks 

10   omitted).  Moreover, “waivers of sovereign immunity must be ‘unequivocally 

11   expressed’ in statutory text, and cannot simply be implied.”  Id. (quoting United States v. 

12   Nordic Village, Inc., 503 U.S. 30, 33 (1992)). 

13          Binder contends that sovereign immunity is waived by the statutory instruction 

14   that “the Commissioner of Social Security shall . . . certify for payment out of such past‐

15   due benefits . . . to such attorney an amount equal to so much of the maximum fee as 

16   does not exceed 25 percent of such past‐due benefits.”  42 U.S.C. § 406(a)(4).  But under 

17   the Social Security Act’s fee structure, it is the claimant who pays the attorney from her 

18   entitlements, and the SSA – in deducting those fees from its payments to the claimant – 

19   serves only as an intermediary.  The Social Security Act creates a statutory duty for the 

20   SSA “to fix the fees of claimantʹs attorneys and to withhold and transmit the fees so 


                                                       9
      


 1   fixed.”  Binder & Binder PC v. Barnhart, 481 F.3d 141, 151 (2d Cir. 2007) (hereinafter, 

 2   Binder II). 

 3           Our Court earlier recognized this aspect of the fee provision in the context of a 

 4   neighboring provision of the Social Security Act, which governs fees for cases that 

 5   proceed to judicial review.  In Wells v. Bowen, we were presented with fee petitions 

 6   under both the Social Security Act, 42 U.S.C. § 406(b), and the Equal Access to Justice 

 7   Act (EAJA), 28 U.S.C. § 2412(d).  Wells v. Bowen, 855 F.2d 37 (2d Cir. 1988).  We there 

 8   noted that the “principal difference between the SSA [Social Security Act] fee provision 

 9   and the EAJA is that EAJA fees are paid by the government to the litigant to defray the 

10   cost of legal services whereas the SSA [Social Security Act] fees are paid by the litigant 

11   to the attorney from the past‐due benefits awarded.” Id. at 41.  And we contrasted the 

12   EAJA, which ”is based on a waiver of the normal principles of sovereign immunity,” 

13   with the Social Security Act fee provision, which “is simply a statutory interference 

14   with the attorney client contractual relationship”—thereby, indicating that there is no 

15   similar waiver of sovereign immunity under the Social Security Act.  Id. at 42 (internal 

16   quotation marks omitted).   

17           The language of § 406(a) differs slightly from § 406(b), the provision in Wells.  

18   Section 406(a) provides that the Commissioner “shall” fix, approve, and certify such a 

19   fee, while § 406(b) provides that a court “may determine . . . a reasonable fee,” which the 

20   Commissioner “may certify” out of past due benefits (emphasis added).   



                                                   10
      


 1           But this difference, reflecting the mandatory nature of § 406(a), does not 

 2   constitute a waiver of sovereign immunity.  The substitution of shall for may does not 

 3   amount to an “unequivocally expressed statutory waiver” of sovereign immunity 

 4   reflecting the consent of the United States to be sued for money damages.  Cty. of Suffolk, 

 5   N.Y. v. Sebelius, 605 F.3d 135, 140 (2d Cir. 2010) (internal quotation marks omitted).  See 

 6   also Beaulieu v. Vermont, 807 F.3d 478, 484‐85 (2d Cir. 2015) (discussing how statutory 

 7   language acknowledging “legal obligations under federal law” nonetheless “says 

 8   nothing about how that obligation may be enforced [and] does not constitute an 

 9   implicit, much less an explicit waiver of its sovereign immunity from private suit”).  

10   The fact remains that the Social Security Act fees, whether for services before the SSA or 

11   the court, are the plaintiff’s debt and not the government’s.5  The failure of the SSA to 

12   deduct the fees that the plaintiff owes its lawyer may be a wrong on the part of the SSA.  

13   But the existence of a wrong – even a statutory wrong – by the government, does not, 

14   without more, waive sovereign immunity. 

     5  Binder, in its briefing, relies on a closing footnote in one of our earlier decisions, Binder II, to suggest that 
     we have previously implied, in dicta, that the fee provision provides for waiver of sovereign immunity.  
     Binder Br. 18 (“Binder II quickly disposed of the doctrine of sovereign immunity defense . . . in [f]ootnote 
     4”).  See also Binder & Binder, 848 F. Supp. 2d at 239 (“[I]n Binder II the Second Circuit refused to consider, 
     and thereby implicitly rejected, the SSAʹs sovereign immunity defense . . .”) (citing footnote 4 of Binder II).   
     In that closing footnote in Binder II, this Court wrote that “[a]lthough the SSA raises the defense of 
     sovereign immunity as to Binderʹs claims, our conclusion that the SSA had the duty to pay Binder the 
     certified fee dispels the need for us to address this defense.” Binder II, 481 F.3d at 152 n.4.  We disagree 
     with Binder’s characterization of this footnote in Binder II, which stands for nothing more than what it 
     explicitly says: that, given the particular narrow issue before us in Binder II (whether the SSA had a 
     statutory duty to deduct fees from claimant’s payments), we did not need to reach the issue of whether 
     there could be sovereign immunity should the SSA neglect its duty and be sued, and that, therefore, we 
     took no position on it.  
      


                                                             11
      


 1           In other words, Binder confuses rights and remedies. Binder begins by noting 

 2   that it “continues to be entitled to its statutorily awarded legal fees,” Binder Br. 9; fair 

 3   enough.  It then says that such a right means that the “SSA remains liable to [Binder] for 

 4   the award fees . . .” Binder Br. 17 (emphasis added).   But, as Judge Bianco aptly 

 5   observed “[a]lthough Binder II recognizes a statutory duty [based on 42 U.S.C. § 406(a)] 

 6   on the part of the SSA, the decision does not establish a corresponding remedy of 

 7   money damages against the SSA for breach of that duty.”  Binder & Binder, 55 F. Supp. 

 8   3d at 444.  There may well be a wrong (the SSA’s alleged failure to disburse fees), but to 

 9   pursue successfully the remedy that Binder seeks (damages from the SSA) for this 

10   wrong, Binder must demonstrate a waiver of sovereign immunity.6  And it has failed to 

11   cross this threshold.   

12           Not surprisingly, our sister circuits have held as we have in cases similar to the 

13   ones before us today.  In fact, the Third Circuit rejected a nearly identical suit from 

14   Binder itself.  See In re Handel, 570 F.3d 140, 145 (3d Cir. 2009) (“Section 406 does not 

15   represent a waiver of sovereign immunity vis‐a‐vis attorneyʹs fees; accordingly, Binder 

16   has no direct recourse against the Commissioner of Social Security for the unpaid 

17   amount [of attorney’s fees from bankrupt claimant].”);  see also Pittman v. Sullivan, 911 

18   F.2d 42, 46 (8th Cir. 1990) (“Section 406 cannot be construed as a waiver of immunity 

     6 Binder also argues that because the government could recoup any damages paid to Binder from future 
     payments to the claimant, sovereign immunity is not applicable.  But without a waiver of sovereign 
     immunity, payments to Binder cannot occur, and thus the sovereign’s possible right to recoup such 
     payments is irrelevant. See Binder & Binder, 55 F. Supp. at 445‐46, for a thorough and persuasive rejection 
     of Binder’s argument.


                                                          12
      


 1   because it contemplates payment of the fee award by the claimant, out of past‐due 

 2   benefits, rather than by the government, out of general funds.”) (internal quotation 

 3   marks omitted).7 

 4                                                CONCLUSION 


 5           We realize that our holding today “may leave some aggrieved parties without 

 6   relief, but that is inherent in the doctrine of sovereign immunity.” Adeleke, 355 F.3d at 

 7   150‐51.  That does not mean that the plaintiffs do not have a genuine grievance.  As the 

 8   government acknowledged at oral argument, the SSA does make “inadvertent” 

 9   mistakes, as it did in failing to disburse fees for Binder’s representation of Lerner.  We 

10   can hope that the agency and Congress will consider fashioning remedies for those 

11   injured by such mistakes when the federal courts cannot.  See ROBERT KATZMANN, 

12   COURTS AND CONGRESS 69 (1997) (discussing the importance of “facilitat[ing] 

13   communication between the appellate courts and Congress concerning opinions that 

14   identify perceived problems in statutes”).  But, because the federal courts are not the 

15   correct venue for Binder’s claims, we AFFIRM the judgments of the district courts. 




     7 Binder contends that the Federal Tort Claims Act (FTCA) provides a waiver of sovereign immunity for 
     its lawsuit.  The SSA counters that Binder’s failure to raise this claim below has led to gaps in the record 
     regarding whether Binder has complied with the administrative exhaustion requirement of the FTCA.  
     See 28 U.S.C. § 2675(a).   We decline to address Binder’s argument.  See Lugo v. Hudson, 785 F.3d 852, 855 
     (2d Cir. 2015) (per curiam) (“Because this issue is raised for the first time on appeal, we need not consider 
     it.”).  Accordingly, we take no position on whether the FTCA could constitute a limited waiver of 
     sovereign immunity in the instant cases or whether administrative exhaustion occurred. 


                                                           13